Citation Nr: 0915432	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  06-14 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for post operative 
residuals, torn cruciate ligament and torn lateral meniscus, 
right knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The Veteran had active service from May 1991 to December 
1993. 

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
May 2005 rating determination by the above Regional Office 
(RO).


FINDING OF FACT

The Veteran's service-connected right knee disability is 
manifested by chondromalacia with pain on activity and range 
of motion limited by no more than 70 degrees of flexion.  
Subluxation and lateral instability have not been medically 
demonstrated.  There is no X-ray evidence of arthritis.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for post 
operative residuals, torn cruciate ligament and torn lateral 
meniscus have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 
5260 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law and Regulations for Increased Ratings 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2008).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.


Factual Background and Analysis

Currently, the Veteran's right knee disability is rated as 10 
percent disabling under DC 5260, for limitation of flexion. 

Under DC 5260 where flexion is limited to 60 degrees, a 
noncompensable rating is provided; when flexion is limited to 
45 degrees, 10 percent is assigned; when flexion is limited 
to 30 degrees, a 20 percent rating is assigned; and when 
flexion is limited to 15 degrees, a 30 percent rating is 
assigned.  38 C.F.R. § 4.71a (2008).

Limitation of extension of the leg is rated noncompensable at 
5 degrees, 10 percent at 10 degrees, 20 percent at 15 
degrees, 30 percent at 20 degrees, 40 percent at 30 degrees, 
and 50 percent at 45 degrees.  38 C.F.R. § 4.71a, DC 5261 
(2008).  See also 38 C.F.R. § 4.71, Plate II (2008), which 
reflects that normal flexion and extension of a knee is from 
0 to 140 degrees.

Separate ratings may also be assigned for disability of the 
same joint under DC 5260 (limitation of flexion of the leg) 
and DC 5261 (limitation of extension of the leg).  VAOPGCPREC 
9-04 (Sept. 17, 2004), published at 69 Fed. Reg. 59,990 
(2006).  Specifically, where a Veteran has both a limitation 
of flexion and a limitation of extension of the same leg, the 
limitations must be rated separately to adequately compensate 
for functional loss associated with injury to the leg.  Id.

On VA examination in May 2005, the Veteran gave a history of 
surgical repair an anterior cruciate tear of the right knee 
inservice.  Since service discharge he has had pain with 
weather changes and with activity.  He had no increased with 
flare-ups or repetitive motion.  He could flex the knee 80 
degrees with no pain and 0 degrees of extension.  There was 
some mild subpatellar crepitation and he used an elastic-type 
brace.  There was a 6 centimeter anterior knee joint line 
vertical scar.  The cruciate and collateral ligaments were 
intact.  Lachmann's and McMurray's testing were both 
negative.  X-rays showed instrumentation in the distal femur 
and proximal tibia for lateral collateral ligament repair.  
There was minimal posterior spurring of the patella and a 
question of early chondroclacinosis.  The clinical impression 
was anterior cruciate ligament tear and repair of the right 
knee with chronic pain.  

On VA examination in February 2007, the Veteran complained of 
progressive right knee pain, which was 8/10 in severity at 
rest and 10/10 with activity.  It is aggravated by prolonged 
standing or walking, using stairs, and driving.  He has been 
wearing a metal brace for the last year and a half.  He was 
unable to exercise.  He was currently employed as a salesman.  
The examiner referred to radiological findings which showed 
stable postoperative anterior cruciate ligament repair.  
Examination revealed a scar superior and lateral to the right 
knee measuring 6 centimeters.  There was another scar 
vertically just below the knee measuring 8 centimeters.  
There was inferior and lateral tenderness.  There was no 
fluid or crepitus.  Range of motion was from 0 to 70 degrees 
with pain ending at 75 degrees with no further increase with 
repetitive movement or flare-ups.  There was a 10 degree 
valgus deformity of the right knee.  The clinical impression 
was chondromalacia of the right knee with postoperative 
scarring status post ACL repair with continued knee pain and 
marked decrease in range of motion.  The examiner described 
severe painful motion of the right knee, but no weakness, 
fatigability, instability, or incoordination.  X-rays of the 
right knee showed previous anterior cruciate ligament repair 
with anchors in the distal femur and proximal tibia.  There 
was focal calcification in the medial collateral ligament and 
within the intracondylar area.  

Based on the preceding evidence, the criteria for a rating in 
excess of 10 percent have not been met.  The record reveals 
very little clinical data to support a finding of more than 
minimal symptomatology associated with the Veteran's right 
knee disability.  He has not had further surgery since his 
initial operation in 1992 and there is little indication in 
the record that he has sought or received regular treatment 
for his right knee over the years.  Although, the Veteran 
exhibits appreciable loss of right knee flexion, even with 
complaints of pain, the results from VA examinations in 2005 
and 2007 do not show limitation of flexion to 30 degrees or 
extension to 15 degrees, sufficient to warrant a 20 percent 
evaluation under DCs 5260 or 5261.  

The Board has also considered DeLuca v. Brown, 8 Vet. App. 
202 (1995), in reaching its conclusion in this case.  The 
Veteran's functional loss due to pain is adequately covered 
by the current 10 percent rating.  He has not identified any 
functional limitation which would warrant a higher rating 
under any applicable rating criteria.  In fact, even with 
complaints of pain and weakness, the clinical record reflects 
his ability to flex his knee to at least 70 degrees, with 
additional motion possible beyond the level of pain, which 
still leaves the degree of limitation of motion far short of 
what is required for a rating in excess of 10 percent.  Thus, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 have been 
considered, but they do not provide a basis for the 
assignment of a higher rating under these circumstances.  The 
Board is required to consider the effect of pain when making 
a rating determination, and has done so in this case, but the 
Rating Schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997). 

The range-of-motion findings of record also do not support 
the assignment of separate ratings for impairment of flexion 
and extension, as the documented ranges reported fall outside 
the criteria.  VAOPGCPREC 9-04.  

Lastly, separate ratings may be assigned for knee disability 
under DCs 5257 and 5003 where there is recurrent subluxation 
or lateral instability in addition to X-ray evidence of 
arthritis.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-
98.  Both opinions appear to require persuasive evidence that 
a claimant actually suffers from the symptomatology set forth 
in the different rating codes before separate ratings may be 
assigned.  While the Veteran has documented right knee pain 
with activity and findings suggestive of degenerarative 
changes in the form of posterior spurring of the patella and 
areas of calcification, the evidence does not, establish that 
he has separate manifestations of recurrent subluxation or 
lateral instability warranting a separate compensable 
evaluation under DC 5257.  In fact, clinical findings 
consistently show that there is no objective evidence of 
instability or subluxation.  

The only other possibilities for a higher disability 
evaluation based on limitation of motion of the knee would be 
under DC 5256, for ankylosis; under DC 5258 for dislocation 
of the semilunar cartilage; under DC 5262, for nonunion of 
the tibia and fibula; or under DC 5263 for genu recurvatum, 
none of which is present in this case.  Thus, an increased 
rating in this regard is not warranted.

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  In this case, the Veteran has not identified any 
factors which may be considered to be exceptional or unusual, 
and the Board has been similarly unsuccessful.  There has 
been no demonstration of circumstances such as frequent 
hospitalization, or marked interference with employment, so 
as to render the applicable schedular criteria inapplicable.  
With all due respect for the Veteran's complaints regarding 
his right knee disability, clinical treatment reports of 
record do not reflect a unique disability status.  Although 
clearly, due to the nature and severity of the Veteran's 
service-connected right disability, interference with his 
employment is foreseeable, the evidence does not reflect that 
the average industrial impairment he suffers from is in 
excess of that contemplated by the assigned evaluation, or 
that application of the schedular criteria is otherwise 
rendered impractical.  The Board does not dispute the 
Veteran's contentions that his right knee disability has 
caused him to alter his lifestyle and restricted his 
activities.  Even so, such complaints have been taken into 
consideration in the assigned 10 percent evaluation.  In 
other words, the Board finds that the regular schedular 
standards contemplate the symptomatology shown.  Thus, the 
evidence of record does not reflect any factor which takes 
the veteran outside of the norm, or which presents an 
exceptional case where his currently assigned disability 
ratings are found to be inadequate.  See Moyer v. Derwinski, 
2 Vet. App. 289, 293 (1992); see also Van Hoose v. Brown , 
4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board determines that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

The preponderance of the evidence is against the claim, and 
that the benefit-of-the-doubt rule does not apply.  
38 U.S.C.A. § 5107(b) (West 2002).  The appeal is denied.


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a SOC or Supplemental SOC (SSOC).  Moreover, 
where there is an uncured timing defect in the notice, 
subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of 
the claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 
2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in March 2005 which fully 
addressed the notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  Although no longer required, the Veteran was also 
asked to submit any evidence and/or information in his 
possession to the RO.  A March 2006 letter informed him of 
how disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  

Recently, the U.S. Court of Appeals for Veterans Claims 
(Court) concluded that, for an increased rating claim, VCAA 
notice should include notice that evidence of increased 
severity of the disorder or of greater interference with work 
or activities of daily life is required to support a claim 
for increased evaluation; that it include at least general 
notice of more particularized bases of granting increased 
evaluations where, as here, particular criteria beyond mere 
increase in severity may be required for assignment of a 
higher disability rating; that it include notice that a 
particular rating will be assigned by applying diagnostic 
codes; and that it include notice, in the form of examples, 
of the kinds of evidence required to support the increased 
rating claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Here, the Veteran was not provided this more detailed notice 
in the aforementioned letters, however, he is found to have 
actual knowledge as to this point.  Throughout this appeal, 
he has discussed how his right knee symptoms affect his daily 
life and his ability to work.  Such assertions are found to 
demonstrate an understanding of the need to provide evidence 
regarding the impact of his service-connected right knee 
disability on his everyday life.  Therefore, to the extent 
that notice in this case does not entirely conform with 
Vazques-Flores, this is not found to prejudice the Veteran 
here.  Moreover, neither the Veteran nor his representative 
has asserted such.  

In addition, the essential fairness of the adjudication 
process was not affected by this error, as the Veteran was 
clearly notified of the rating criteria for rating the right 
knee disability in the January 2006 SOC.  The March 2007 SSOC 
readjudicated the increased rating claim, and provided a list 
of the evidence considered, a summary of adjudicative 
actions, included all pertinent laws and regulations, 
including the criteria for evaluation of the Veteran's right 
knee disability, and articulated the explanation for the 
decision reached.  Thus, the purposes of the notice 
requirements have not been frustrated, and any error in 
failing to provide additional notice has not affected the 
essential fairness of the adjudication process because the 
Veteran had actual knowledge of what information and evidence 
is needed to establish his claim.  

The Board also finds that VA has satisfied its duty to assist 
the Veteran in the development of the claim.  The in-service 
and post-service treatment records are in the claims file, 
and the RO obtained VA medical opinions in 2005 and 2007.  
Although his representative has  challenged the adequacy of 
the recent 2007 examination, the Board finds that the history 
provided at the time of the examination and considered by the 
examiner is consistent with that reflected in the record, 
thus the report of that examination (which reflects not only 
the Veteran's history, but complaints, clinical findings and 
diagnosis) is sufficient.  38 C.F.R. § 4.2 (2008); Abernathy 
v. Principi, 3 Vet.App. 461 (1992).  Accordingly, the Board 
finds that there is no basis to find that the VA examination 
was inadequate, or that a remand for a new examination is 
required.  Thus, it appears that all obtainable evidence 
identified by the Veteran relative to the claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

An increased rating for post operative residuals, torn 
cruciate ligament and torn lateral meniscus, right knee is 
denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


